Citation Nr: 0521153	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  00-12 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1952 to August 
1954.  Service records indicated that the veteran's period of 
service included a total of 207 days lost, due to either 
periods of absence without leave (AWOL) or confinement.  The 
veteran's DD Form 214 indicated that the veteran's service 
also included a tour of duty in the Republic of Korea.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision that 
denied entitlement to service connection for PTSD for lack of 
new and material evidence and from a June 2004 rating 
decision of the Des Moines Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for service connection for headaches for lack 
of new and material evidence.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
VA.

2.  An unappealed Board decision in June 1998 denied the 
veteran's claim of entitlement to service connection for PTSD 
for lack of new and material evidence.

3.  Evidence submitted since the June 1998 Board decision 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.
4.  An unappealed RO decision in March 2001 denied the 
veteran's claim of entitlement to service connection for 
headaches for lack of new and material evidence.

5.  The evidence received since the March 2001 rating 
decision is either cumulative or redundant, and does not by 
itself, or when considered with previous evidence, relate to 
an unestablished fact necessary to substantiate the claim, 
and when considered by itself or together with previous 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

1.  The June 1998 Board decision is final.  Evidence received 
subsequent to the June 1998 Board decision is not new and 
material and the veteran's claim of entitlement to service 
connection for PTSD is not reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.156 (as in effect prior to 
August 29, 2001); 38 C.F.R. §§ 3.104(a), 20.1103 (2004).

2.  The March 2001 rating decision is final.  The evidence 
received subsequent to the March 2001 rating decision is not 
new and material and the veteran's claim of entitlement to 
service connection for headaches is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (as 
in effect after August 29, 2001) (2004); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In letters dated October 2003, the RO 
informed the veteran of the evidence necessary to 
substantiate his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The October 2003 letters informed the 
veteran that the VA was responsible to obtain all relevant 
records from any Federal agency, to include medical records 
from the military, VA hospitals (including private facilities 
where VA authorized treatment) or from the Social Security 
Administration.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The October 2003 letters requested the veteran to 
provide new and material evidence, specifically evidence that 
had not been submitted to the VA previously that related to 
an unestablished fact necessary to substantiate his claims.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO did not send a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claims (as required 
by 38 C.F.R. § 3.159 (b)), it is determined that the veteran 
is not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his PTSD and headaches.  There are no 
outstanding records to obtain.  When the veteran has provided 
information about where he was treated for his claimed 
conditions, the VA has obtained said records.  Therefore, for 
all of the aforementioned reasons, it is determined that the 
veteran was not prejudiced by the RO's not specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claims.

It is noted that pursuant to 38 U.S.C.A. § 5103, upon receipt 
of a substantially complete application, the RO must provide 
the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable PTSD 
decision in January 2000, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in January 2000 predated the 
VCAA, the required notices described in the VCAA could not 
have been given before then.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the October 2003 VCAA letters.  Following the 
letters, the development of the claims continued, and, in 
June 2000 and May 2005, the claims were reviewed and the 
veteran was sent supplemental statements of the case.  As a 
result, the veteran was provided the required notices and he 
was afforded an opportunity to respond after he was fully 
informed of the evidence needed to substantiate his claims.  
See Bernard v. Brown, 4 Vet.App. 384 (1993).

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. Principi, 
16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claims, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claims.

Pertinent Law and Regulations

Service Connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

New and Material Evidence

Where service connection for a disability has been denied in 
a final rating decision or Board decision, a subsequent claim 
for service connection for that disability may be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  The Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  See Barnett, supra.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996). 
In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)). 

Prior to August 29, 2001, under 38 C.F.R. § 3.156(a) (2001), 
evidence was considered "new" if it was not of record at 
the time of the last final disallowance of the claim and if 
it is not merely cumulative or redundant of other evidence 
that was then of record.  See also Struck v. Brown, 9 Vet. 
App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 
(1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
"Material" evidence was evidence which bore directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled was so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a).  

The revised regulations, in effect after August 29, 2001, 
require that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered "new," and 
define "material" evidence as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156(a) (2004).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).






I.  Post-Traumatic Stress Disorder (PTSD)

Background

In November 1988, the veteran submitted his original claim 
seeking service connection for PTSD.  By a February 1989 
rating decision, the veteran's claim was denied.  Following 
receipt of additional evidence at the RO, the veteran's claim 
for PTSD was again denied in confirmed rating decisions of 
September and November 1989.  The veteran appeared and 
presented testimony at a hearing on appeal at the RO in 
December 1989.  Thereafter, in May 1990, the VA decision 
review officer issued a decision denying service connection 
for PTSD.  Following additional procedural development, the 
veteran's claim was forwarded to the Board.  By a decision in 
April 1991, the Board denied the veteran's claim for service 
connection for PTSD on the merits.

In March 1991 a petition was filed on behalf of the veteran 
to reopen his claim for PTSD, on the ground that new and 
material evidence sufficient to reopen the claim had been 
submitted.  In a July 1992 confirmed rating decision, the RO 
again denied the veteran's claim for PTSD on the merits, 
holding that the absence of evidence of an objective stressor 
or verifiable subjective stressor did not support granting 
the sought after benefit.  The veteran filed a timely notice 
of disagreement and was afforded a hearing at the RO in April 
1993.  In a decision dated later that month, the hearing 
officer determined that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection for PTSD.  

The case came before the Board again in October 1995 and was 
remanded for additional evidentiary development.  Following 
compliance with the Board's directives on Remand, the RO 
continued denial of the veteran's claim and the case was 
returned to the Board in June 1998, where it denied the 
veteran's claim for lack of new and material evidence.

In July 1999, the veteran filed to reopen his claim for 
service connection for PTSD.  He stated that he suffered from 
PTSD due to an incident that occurred the summer of 1952 
while in service.  The veteran stated that he was 
incarcerated at Fort Riley, Kansas after being AWOL for 
several weeks.  He claimed that due to his confinement he 
experienced an exaggerated startle response, disturbed sleep, 
avoided his family and became an alcoholic.

In December 1999, the National Personnel Records Center 
(NPRC) informed the RO that it was unable to furnish the 
facts and circumstances of the veteran's incarceration at 
Fort Riley because his record was fire related and could not 
to be reconstructed.

The veteran submitted a discharge summary from the VAMC Sioux 
Falls dated October 1999 that indicated he suffered from 
alcohol dependence, depression, PTSD and an anxiety disorder.

In January 2000 the RO issued a rating decision that denied 
the veteran's claim and stated that new and material evidence 
adequate to reopen his claim for PTSD had not been submitted.  
The RO indicated that the hospital summary of 1999 did not 
address the veteran's symptoms of PTSD or any possible 
relation to his military service.

The veteran submitted a timely appeal in June 2000 that 
indicated he had been treated for his PTSD at the VAMC Sioux 
Falls since he was discharged from service in 1954.

Outpatient records from the VAMC Sioux Falls dated November 
1999 through May 2005 indicated that the veteran suffered 
from PTSD, but did not note any correlation between current 
symptomatology and military service.  The veteran's medical 
records were predominantly related to his alcohol dependence.

In May 2002 the veteran's representative submitted a letter 
to the RO that stated that during the summer of 1952, the 
major or parent unit at Fort Riley, KS was the 10th Division.  
The military police unit responsible for running the 
confinement facility would have been a unit under that 
division.  A deferred rating decision dated April 2002 
requested that NPRC check the records of the 10th Division at 
Fort Riley, KS for the period June 24th to July 3rd, 1952.
In June 2004, a VA formal finding was made on the 
unavailability of incarceration records of the veteran.  The 
memorandum stated that the incarceration records were 
unavailable for review.  All procedures to obtain said 
records were correctly followed and evidence of written and 
telephonic efforts to obtain said records were associated 
with the file.  Efforts to obtain the incarceration records 
included electronic requests via PIES in July 1999 for facts 
and circumstances of the veteran's incarceration, found to be 
fire related.  A second request via PIES was made in April 
2002 to search unit records for evidence of the veteran's 
incarceration.  NPRC replied that a complete address of the 
unit was needed.  A request was made to the veteran in 
October 2003 for the complete address and/or facts and 
circumstances regarding his incarceration, to which he did 
not respond.

In November 2004 and May 2005, the RO issued supplemental 
statements of the case that denied the veteran's claims.

Analysis

Discussion

In essence, the Board in June 1998 denied the veteran's claim 
because two of the three Hickson elements (disease or injury 
in service and a medical nexus) were lacking.

The unappealed June 1998 decision is final.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1103.  As explained above, the 
veteran's claim for service connection for PTSD may only be 
reopened if he submits new and material evidence.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the present inquiry will be directed to the 
question of whether any additionally submitted (i.e. after 
June 1998) evidence bears directly and substantially upon the 
specific matter under consideration, namely whether the 
veteran's currently diagnosed PTSD stems from his time in 
service.


The evidence of record received since the June 1998 Board 
decision consists of outpatient treatment records with 
diagnoses of PTSD and statements of the veteran.  This 
evidence can be considered "new" in that it was not of 
record at the time of the June 1998 Board decision.  To some 
degree, however the treatment records and statements are not 
new, in that they are reiterative of previous claims made to 
the effect that the veteran suffered a traumatic event in 
service.  In any event, insofar as the treatment records, 
veteran's statements and responses from the RO are "new", 
these documents are an attempt to support the appellant's 
assertion that his current disability is related to service 
and cannot be deemed material as defined under 38 C.F.R. 
§ 3.156.

The Court has held that medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); see also Mintz v. Brown, 6 
Vet. App. 277, 280 (1994).  Therefore, the additional medical 
evidence does not raise the possibility of substantiating the 
claim.

It is now well established that lay statements cannot be used 
to establish a nexus between a current disability and 
service.  The Court has held that where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).

Here, the record does not reflect that the veteran possess 
the medical training and expertise necessary to render an 
opinion concerning the diagnosis and etiology of PTSD.  These 
statements, therefore, unsupported by medical evidence, are 
neither probative of the central issue in this case nor so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  In Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), the Court specifically noted "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. § 5108."  The statements of the 
veteran are therefore not material.

The Court of Appeals for Veterans Claims (Court) has held 
that the VA has a statutory duty to assist the veteran in 
obtaining military records.  See Jolley v. Derwinski, 1 
Vet.App. 37, 39-40 (1990).  Despite numerous attempts by the 
RO, additional evidence regarding the veteran's military 
records was not located.  The RO's actions constitute a 
"reasonably exhaustive search" of all available options.  
See Dixon v. Derwinski, 3 Vet.App. 261, 263 (1992).  The RO 
has satisfied the duty to assist the veteran through its 
actions.  See also Layno v. Brown, 6 Vet.App. 465, 469 
(1994); Garlejo v. Derwinski, 2 Vet.App. 619, 620 (1992).

Because the evidence added to the record is cumulative and 
redundant, the evidence cannot meet the test for new 
evidence, as defined in 38 C.F.R. § 3.156, and no further 
analysis is required with respect to the question of whether 
the additional evidence is "material."  See Smith v. West, 12 
Vet. App. 312, 315 (1999).  In the absence of new evidence, 
the request to reopen the claim of service connection for 
PTSD necessarily falls short of the standard established in 
38 C.F.R. § 3.156 (2001).  Accordingly, the request to reopen 
the appellant's claim must be denied.

II.  Headaches

Background

The veteran filed his original claim for service connection 
for heachaches in December 1956.  In a rating decision dated 
November 1957, the regional office denied the veteran's claim 
for service connection on both a direct and secondary basis.  
That decision became final.

The veteran filed to reopen his claim of entitlement to 
service connection for his headaches in April 1969.  A rating 
decision dated June 1969 denied the veteran's claim to reopen 
for lack of new and material evidence.

The veteran filed to reopen his claim for service connection 
for headaches in March 1981.  A rating decision dated 
September 1981 denied the veteran's claim.  The veteran filed 
a timely notice of disagreement in October 1981 and perfected 
his appeal in March 1982.  The veteran participated in a RO 
hearing in August 1982.  A transcript of that hearing has 
been associated with the claims folder.  In November 1982 the 
veteran submitted to a VA examination.  The examiner noted 
that the veteran recounted a history of headaches for over 30 
years.  The examiner was unable to definitively connect the 
veteran's headaches with his apparent two malarial attacks 
over 30 years ago.  This claim came before the Board in 
September 1983, where it was denied.

The veteran filed to reopen his claim for service connection 
for headaches in February 1997.  An initial rating decision 
dated November 1997 denied the veteran's claim, in addition 
to a subsequent rating decision dated April 1999 that also 
denied the veteran's claim.  The veteran did not appeal and 
this decision became final. 

In September 2000, the veteran filed to reopen his claim for 
service connection for headaches.  The RO issued a rating 
decision in March 2001 that denied the veteran's claim due to 
lack of new and material evidence.

The majority of the outpatient treatment records from the 
VAMC Sioux Falls were for alcohol dependence.  A report dated 
November 1999 included a diagnostic impression with a history 
of migraine headaches.  During an individual therapy session 
in April 2000, the veteran indicated that he used relaxation 
tapes.  He stated that he had had some success with them in 
the past in reducing his headaches.  A report dated October 
2000 noted that the veteran had two to three years of college 
education while studying to be a teacher.  However, migraine 
headaches, which were a problem at that time, prevented him 
from a pursuing a professional teaching career.

In March 2001, the RO issued a rating decision that denied 
the veteran's claim of entitlement due to lack of new and 
material evidence.  The veteran did not appeal.

The veteran filed his current claim in May 2003.  The RO 
issued a rating decision in June 2004 that denied his claim.  
The veteran submitted a timely notice of disagreement in 
November 2004 and timely perfected his appeal in June 2005.

The RO issued a rating decision dated June 2004 which 
indicated that the evidence from the VAMC Sioux Falls did not 
constitute new and material evidence because it did not 
relate to an unestablished fact necessary to substantiate the 
claim and did not raise a reasonable possibility of 
substantiating the claim.  There was no evidence of record 
that indicated the veteran's headaches were secondary to his 
service-connected malaria or linked to his military service 
on a direct basis.

The veteran filed a timely notice of disagreement in November 
2004 and timely perfected his appeal in June 2005.

Analysis

In essence, the RO in March 2001 denied the veteran's claim 
because two of the three Hickson elements (disease or injury 
in service and a medical nexus) were lacking.

The unappealed March 2001 RO decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The veteran's claim 
for service connection for headaches may only be reopened if 
he submits new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2003).  Therefore, the Board's 
inquiry will be directed to the question of whether any 
additionally received (i.e. after March 2001) evidence bears 
directly and substantially upon the specific matters under 
consideration, namely whether a disease or injury causing 
headaches loss took place in service and/or whether the 
veteran's current headaches are related to his military 
service.

While the additionally submitted evidence may be considered 
new, in that it was not of record at the time of the December 
1986 rating decision, it is not material under 38 C.F.R. 
§ 3.156 (2004).

The evidence of record received since the March 2001 RO 
decision consists of outpatient treatment records where a 
history of migraine headaches is noted and statements of the 
veteran.  This evidence can be considered "new" in that it 
was not of record at the time of the March 2001 RO decision.  
To some degree, however the treatment records and statements 
are not new, in that they are reiterative of previous claims 
made to the effect that the veteran suffered a traumatic 
event in service.  In any event, insofar as the treatment 
records and veteran's statements are "new," these documents 
are an attempt to support the appellant's assertion that his 
current disability is related to service and cannot be deemed 
material as defined under 38 C.F.R. § 3.156 (2004).

The Court has held that medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); see also Mintz v. Brown, 6 
Vet. App. 277, 280 (1994).  Therefore, the additional medical 
evidence does not raise the possibility of substantiating the 
claim.

It is well established that lay statements cannot be used to 
establish a nexus between a current disability and service.  
The Court has held that where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).

Here, the record does not reflect that the veteran possess 
the medical training and expertise necessary to render an 
opinion concerning the diagnosis and etiology of PTSD.  These 
statements, therefore, unsupported by medical evidence, are 
neither probative of the central issue in this case nor so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  In Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), the Court specifically noted "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. § 5108."  The statements of the 
veteran are therefore not material.

During his Travel Board hearing in December 2004, the veteran 
alleged that his hearing problems were related to in-service 
noise exposure, specifically exposure to noise when a 155mm 
Howitzer exploded next to him in September 1967.  Implicit in 
the veteran's presentation is the contention that he 
sustained an ear injury or acoustic trauma in service.  While 
the veteran is competent to present information as to his 
experiences, such as being exposed to loud noises during 
service, he is not competent to render an opinion as to 
medical matters, such as whether he incurred in-service 
injury or acoustic trauma.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2004).  More over, to the extent that the veteran is 
contending his current headaches are due to service; this is 
duplicative of similar contentions raised in the past and is 
therefore not new.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  

Thus, the evidence submitted after March 2001 continues to 
show a current diagnosis of headaches; however, Hickson 
element (1) had previously been satisfied, and that element 
was not in dispute.  The additionally-received evidence still 
does not establish an in-service disease or injury causing 
the veteran's headaches, element (2), and does not purport to 
show a relationship between military service and the 
veteran's current diagnosis of headaches, element (3).  The 
Board notes that the November 1982 VA examination noted that 
there was no relationship between the veteran's service-
connected malaria and his headaches.  The additionally 
received evidence does not address these missing elements, 
and thus does not raise the possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156 (2003); see also Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking 
disability benefits must establish a connection between 
service and the claimed disability].

The Court of Appeals for Veterans Claims (Court) has held 
that the VA has a statutory duty to assist the veteran in 
obtaining military records.  See Jolley v. Derwinski, 1 
Vet.App. 37, 39-40 (1990).  Despite numerous attempts by the 
RO, additional evidence regarding the veteran's military 
records was not located.  The RO's actions constitute a 
"reasonably exhaustive search" of all available options.  
See Dixon v. Derwinski, 3 Vet.App. 261, 263 (1992).  The RO 
has satisfied the duty to assist the veteran through its 
actions.  See also Layno v. Brown, 6 Vet.App. 465, 469 
(1994); Garlejo v. Derwinski, 2 Vet.App. 619, 620 (1992).


In short, for reasons and bases expressed above the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for headaches is 
unsuccessful.  The recently submitted evidence is not new and 
material, the claim of service connection for headaches is 
not reopened, and the benefit sought on appeal remains 
denied.


ORDER


New and material evidence has not been received with which to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  The claim remains denied.

New and material evidence has not been received with which to 
reopen a claim of entitlement to service connection for 
headaches.  The claim remains denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


